357 F.2d 173
Bernard E. LeCLAIR, Appellant,v.UNITED STATES of America, Appellee.
No. 8173.
United States Court of Appeals Tenth Circuit.
Jan. 31, 1966, Rehearing Denied March 30, 1966.

C. William Herzog, Denver, Colo., for appellant.
Benjamin E. Franklin, Topeka, Kan.  (Newell A. George, U.S. Atty., with him on brief), for appellee.
Before MURRAH, Chief Judge, and PICKETT and SETH, Circuit Judges.
PER CURIAM.


1
After full hearing in this coram nobis proceedings, the trial court found that no promises or inducement of any kind was offered or made to petitioner by anyone to induce him to change his plea from not guilty to guilty; that the guilty plea was entered voluntarily and with full knowledge of the consequences.  This finding is amply supported in the record, and the judgment of the trial court denying relief is affirmed.